Citation Nr: 1012159	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-37 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar spine disability.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

3.  Entitlement to a rating in excess of 10 percent for 
right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2003 to June 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a 
September 2005 rating decision of the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for a 
lumbar spine disability, rated 10 percent, for a right knee 
disability, rated 0 percent, and for hypertension, rated 0 
percent, all effective June 24, 2005 (the day after his 
separation from service).  The claims file is now in the 
jurisdiction of the Houston, Texas RO.  An interim November 
2006 rating decision increased the rating for the Veteran's 
service-connected lumbar spine disability to 40 percent, his 
right knee disability to 10 percent, and his hypertension to 
10 percent, all effective June 24, 2005.  The Veteran has 
not expressed disagreement with the effective date assigned.  
As he has not expressed satisfaction with the ratings 
assigned, and such ratings are less than the maximum under 
the applicable criteria, the claim remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2006, the Veteran underwent surgery for his 
lumbar spine disability; an October 2007 rating decision 
assigned a temporary total (100%) convalescent rating for 
the lumbar spine disability, effective from November 15, 
2006 through January 1, 2007.  The rating for the lumbar 
spine disability during the period when it was rated totally 
disabling is not in dispute, and not at issue herein.  

It is also noteworthy that the October 2007 rating decision 
granted service connection (and assigned a separate 10 
percent rating) for neurological impairment (radiculopathy 
of the left lower extremity) secondary to the lumbar spine 
disability.  The Veteran has not expressed disagreement with 
that rating, and it is not before the Board.  Notably, an 
April 2009 rating decision denied service connection for 
neurological impairment (radiculopathy of the right lower 
extremity) secondary to the lumbar spine disability.  As the 
Veteran has not perfected an appeal with that rating 
decision, that matter is also not before the Board.  



FINDINGS OF FACT

1.  At no time during the appeal period was the Veteran's 
service-connected lumbar spine disability manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of 6 weeks or more in the past 12 
months.  

2.  At no time during the appeal period was the Veteran's 
service-connected hypertension shown to have been manifested 
by diastolic pressures predominantly 110 or more or systolic 
pressures predominantly 200 or more.  

3.  Throughout the appeal period, the Veteran's service-
connected right knee disability has been manifested by no 
more than slight instability/subluxation with painful 
motion; X-ray confirmed arthritis, ankylosis, and 
compensable limitations of flexion or extension are not 
shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for lumbar spine 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2009).  

2.  A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.104, Code 7101 (2009).  

3.  A rating in excess of 10 percent for right knee 
patellofemoral syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (including as revised effective May 30, 2008; 73 
Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating, and a 
January 2010 supplemental SOC (SSOC) readjudicated the 
matters after further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The Veteran has not alleged that notice 
was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) ("where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 2006, August 
2008, and March 2009.  The examinations were thorough, and 
the examiners expressed familiarity with the Veteran's 
disability picture.  It is not alleged that they were 
inadequate.  The Veteran has not identified and pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

B.	Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are assigned by applying 
a schedule of ratings that represent, as far as can 
practically be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence 
and the pertinent rating criteria.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  



Lumbar Spine Disability

Lumbosacral strain and degenerative arthritis of the spine 
are rated under the General Rating Formula for Rating 
Diseases and Injuries of the Spine (General Rating Formula), 
and intervertebral disc syndrome is rated under the General 
Rating Formula or based on incapacitating episodes, 
whichever is more favorable to the veteran.  38 C.F.R. 
§ 4.71a, Codes 5237, 5242, and  5243.  For purposes of 
evaluations under Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Code 5243, Note 1.  

Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply: A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.  

Notes following the General Rating Formula criteria provide 
the following: First, associated objective neurological 
abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right lateral rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors 
not the result of disease or injury of the spine, the range 
of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a.  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  With respect to joints, in 
particular, the factors of disability reside in reductions 
of normal excursion of movements in different planes.  
Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran's STRs reveal that during service he experienced 
low back pain.  A December 2004 magnetic resonance imaging 
(MRI) revealed a torn annulus at L4-L5 and a herniated 
nucleus pulposus with associated left neural foramina 
narrowing at L5-S1.  A January 2005 report included a 
diagnosis of intervertebral disc degeneration.  In March 
2005, the Veteran was placed on permanent physical profile 
for degenerative disc disease (DDD).  On May 2005 Medical 
Evaluation Board examination, the Veteran denied bowel or 
bladder incontinence.  Tenderness to palpation was noted 
over L4-L5.  Active/passive range of motion studies 
revealed: flexion to 80/80 degrees; right side bend to 20/30 
degrees; left side bend to 30/30 degrees; bilateral rotation 
50/55 degrees.  Straight leg raises, supine versus seated, 
and simulated rotation cervical compression tests were 
positive.  The diagnosis was chronic low back pain with DDD.  

On July 2006 examination on behalf of VA, the Veteran 
complained of stiffness in the morning when trying to get 
out of bed, and that weakness of the back prevents free 
movement; he reported constant pain (9 on a scale to 10) 
that comes by itself, but that can be elicited by physical 
activity.  The Veteran reported his lumbar spine disability 
does not cause incapacitation.  On physical examination, the 
Veteran's gait was antalgic and tenderness was noted over 
L4-L5; muscle spasms were absent and straight leg raise 
testing was negative.  The examiner found no ankylosis of 
the lumbar spine.  Lumbar spine ranges of motion were: 0 
degrees flexion (with pain); 20 degrees extension (with 
pain); 20 degrees bilateral lateral flexion (with pain); 20 
degrees bilateral rotation (with pain).  The examiner noted 
that the joint function of the spine was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  There were no signs of 
intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  Lumbar spine X-rays were within 
normal limits.  The functional impairment of the disability 
on the Veteran was painful labor work, and painful minimal 
house work.  The diagnosis was subjective back pain and 
objectively painful lumbar range of motion, worse with 
flexion, and tenderness to palpate lumbar paraspinal 
muscles, positive straight leg raises on the left.  The 
effect of the lumbar spine disability on the Veteran's daily 
activity was opined to be limited house work.  

A November 2006 VA treatment record reveals the Veteran 
underwent L5-S1 left microdiscectomy surgery.  An April 2007 
MRI of the lumbar spine found recurrent disc herniation, 
impinging upon the left S1 nerve root, and L4-L5 small 
central disc protrusion with annular tear.  An October 2007 
treatment record reports the Veteran underwent repeat L5-S1 
discectomy surgery; the L5-S1 vertebrae were fused because 
of the presence of back pain in addition to the leg pain he 
was having.  Post-operatively the Veteran was free of leg 
pain; he was ambulatory on day 1.  An August 2008 MRI of the 
lumbar spine revealed status post L5-S1 fusion with 
persistent abnormal soft tissue obliterating the left 
lateral recess; the imaging characteristics of the soft 
tissue was most consistent with scar tissue.  

On August 2008 VA examination, the Veteran complained of 
daily low back pain, especially getting out of bed, without 
weakness, stiffness, fatigue, lack of endurance, tingling, 
numbness or radiation.  The Veteran reported flare-ups once 
or twice a month.  He denied impotence, bowel or bladder 
incontinence.  He also denied any assistance with toileting, 
eating, grooming, and hygiene.  The examiner noted the 
Veteran does not use a cane, crutch, walker, or wheelchair, 
and has not received injections or braces.  On physical 
examination, the examiner noted that the Veteran's lumbar 
lordosis is reduced and that there was no scoliosis.  The 
Veteran was able to toe walk ten feet, but could not heel 
walk ten feet due to complaints of back pain.  There was 
pain and tenderness to palpation at L4-L5.  There were no 
muscle spasms.  Lumbar spine ranges of motion were: 35 
degrees flexion; 0 degrees extension; 35 degrees bilateral 
side bending; 40 degrees right rotation; and 35 degrees left 
rotation.  There was no evidence of fatigue or lack of 
endurance following repetitive use; incoordination was found 
when the Veteran stoops to lean forward.  The diagnosis was 
status post L5-S1 fusion with scar tissue, with L4-L5 DDD, 
and mild bilateral neural foraminal narrowing.  

October 2008 X-rays of the spine found minimal anterior 
narrowing present at the lower thoracic vertebrae and L1.  
The lower lumbar vertebrae were preserved in height.  The L5 
and S1 levels were fused with bilateral pedicle screws and 
posterior rods.  The L5-S1 disc was narrowed with a disc 
spacer in place.  The upper discs were preserved in height.  
No significant osteophytosis was present.  Mild facet 
arthrosis was seen.  Lumbar alignment was normal.  

In a March 2009 VA Form 21-4142, Consent to Release 
Information, the Veteran indicated that he walks with a cane 
when he has to and that he lays in bed 3 to 5 days every 
other week.  

On March 2009 examination on behalf of VA, the Veteran's 
gait was within normal limits.  It was noted that for 
ambulation, the Veteran requires a brace on the back because 
of pain; he did not require crutches, a cane, corrective 
shoes, and a walker.  There was no evidence of radiating 
pain on movement.  The examiner noted that muscle spasms 
were present, but there was no tenderness (to palpation) and 
no ankylosis of the lumbar spine.  Lumbar spine ranges of 
motion were: 40 degrees flexion; 20 degrees extension; 15 
degrees right lateral flexion; 20 degrees left lateral 
flexion; 10 degrees right rotation; and 15 degrees left 
rotation.  The spine was additionally limited by pain after 
repetitive use; it was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination after 
repetitive use.  It was noted that the Veteran's 
intervertebral disc syndrome does not cause bowel or bladder 
dysfunction.  The effect of the Veteran's lumbar spine 
disability on his daily activity was decreased mobility, 
bending, twisting, prolonged sitting, and heavy lifting.  

At the outset, it is noteworthy that a temporary total 
rating for convalescence following L5-S1 microdiscectomy 
surgery was awarded from November 15, 2006 to January 1, 
2007 (and that such period of time is not under 
consideration).  

In addition, the Board notes that the above-mentioned 
October 2007 rating decision granted service connection for 
left lower extremity radiculopathy, rated 10 percent, 
effective April 12, 2007 (when such disability was first 
diagnosed).  Moreover, an April 2009 rating decision denied 
service connection for right lower extremity radiculopathy.  
No other separately ratable neurological symptoms have been 
clinically identified.  

Under the General Rating Formula criteria, a rating in 
excess of 40 percent would be warranted if there was 
unfavorable ankylosis of the entire thoracolumbar spine.  
While the L5-S1 segments of the spine have been fused (and 
consequently, that portion of the spine is ankylosed), 
unfavorable ankylosis of the entire thoracolumbar spine is 
not shown, so as to warrant a 50 percent rating.  

The criteria for intervertebral disc syndrome provide for 
rating based on incapacitating episodes.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The Veteran 
self-reported with his claim for benefits that he stays in 
bed 3-5 days every other week.  Nevertheless, as shown 
above, the rating criteria require that the bed rest is 
prescribed by a physician.  A review of the treatment 
reports does not show that bedrest has been so prescribed 
and treated.  As incapacitating episodes are not shown, a 
rating in excess of 40 percent under Code 5243 on such basis 
is not warranted.  

On close review of the entire record, the Board found no 
distinct period during which the schedular criteria for a 
higher (in excess of 40 percent) rating were met.  See 
Fenderson, 12 Vet. App. at 126.  The Board has considered 
the evidentiary rule requiring that reasonable doubt be 
resolved in a claimant's favor.  As the preponderance of the 
evidence is against this claim, that rule does not apply.  

Hypertension

Hypertensive vascular disease is rated under Code 7101, 
which provides for a 60 percent rating when diastolic 
pressure is predominantly 130 or more; a 40 percent rating 
when diastolic pressure is predominantly 120 or more; a 20 
percent rating when diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more; and a 10 percent rating when diastolic pressure is 
predominantly 100 or more or systolic pressure is 160 or 
more or as a minimum rating with a history of diastolic 
pressures of 100 or more and continuous medication is needed 
for control.  38 C.F.R. § 4.104.  

Historically, the Veteran had hypertension first diagnosed 
in April 2005 while he was in service; he was placed on 
Lisinopril and at the time of separation from service, his 
hypertension was controlled on medication.  

VA treatment records from June 2005 to November 2006 
revealed the following blood pressure readings:  135/86 
(June 27, 2005); 142/72, 158/88 (July 29, 2005); 150/100 
(August 15, 2005); 148/80 (August 24, 2005); 163/96, 156/86 
(August 26, 2005); 138/75 (September 13, 2005); 164/86, 
156/83 (September 14, 2005); 133/78 (September 20, 2005); 
129/78 (October 6, 2005); 119/71 (November 16, 2005); 141/86 
(November 9, 2006).  

On July 2006 examination on behalf of VA, the Veteran 
complained of morning frontal headaches.  Blood pressure 
readings were reported as 138/80, 140/90, and 140/90.  
Physical examination of the heart revealed no heaves or 
thrills; regular sinus rhythm; no murmurs or gallops; and no 
evidence of congestive heart failure, cardiomegaly, or cor 
pulmonale.  The EKG was within (borderline) normal limits.  

On August 2008 VA examination, it was noted there was no 
history of stroke.  Blood pressure readings were reported as 
150/100 (sitting position), 120/82 (recumbent position), and 
130/84 (standing position).  The diagnosis was essential, 
mild hypertension without any hypertensive complication.  

VA treatment records from November 2007 to October 2009 
found the following blood pressure readings: 145/72 
(November 27, 2007); 144/90 (June 19, 2008); 159/93 (July 
16, 2008); 124/90 (August 18, 2008); 130/66 (August 29, 
2008); 167/98 (November 2, 2008); 156/85 (December 16, 
2008); 178/104 (laying in bed), 177/135 (standing) (June 25, 
2009); 121/67 (August 26, 2009); 155/90 (October 3, 2009).  
While the record does show that the Veteran had a single 
isolated (on June 25, 2009) diastolic pressure of 135, the 
Board notes that the Veteran was seen for complaints of 
possible heat exhaustion suffered the day before, and that 
subsequent (and the same day) blood pressure readings 
revealed diastolic pressures no higher than 104, and 
systolic pressures no higher than 178 (indicating that the 
elevated June 25, 2009 blood pressure reading was an 
aberration).  It is not shown that at any time during the 
appeal period his diastolic pressures were predominantly 110 
or more, or systolic pressures were predominantly 200 or 
more.  Consequently, the criteria for the next higher (20 
percent) rating for hypertension were not met for any 
distinct period of time during the appeal period.  See 
Fenderson, 12 Vet. App. at 126.  In light of the foregoing, 
the Board must find that the preponderance of the evidence 
is against this claim, and that it must be denied.  

Right Knee Disability

There is no specific diagnostic Code for patellofemoral pain 
syndrome.  When an unlisted condition is encountered, it 
should be rated under a closely related disease or injury in 
which not only the function is affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The RO has rated the Veteran's right knee 
patellofemoral pain syndrome 10 percent by analogy to Code 
5260 (for limitation of flexion).  The Board notes that 
there have been no findings of limited range of motion of 
the right knee on examination, including on July 2006 
examination of behalf of VA and on August 2008 VA 
examination, and that X-rays during the appeal period have 
not shown arthritis in the knee.  However, beginning during 
active service and since, the Veteran has complained that 
his right knee has given out (suggestive of instability).  
Consequently, the Board finds that the more appropriate 
rating by analogy in this case is under Code 5257 (for 
recurrent subluxation or lateral instability).  

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  Extension of a leg 
limited to 5 degrees or less warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 
20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Codes 5260, 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Code 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 
(August 1998).  

As noted above, in determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§ 4.10 (concerning the 
effects of the disability on the Veteran's ordinary 
activity), 4.40 (concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during 
flare-ups), and 4.45 (concerning weakened movement, excess 
fatigability, and incoordination) are for consideration.  
DeLuca, 8 Vet. App. at 205.  

Historically, the Veteran was placed on permanent physical 
profile for patellofemoral pain syndrome in July 2004 during 
active service.  A May 2005 STR report notes the Veteran's 
complaint his right knee gave out and that he fell down 
stairs.  A May 2005 Medical Evaluation Board examination 
revealed the extremities had full range of motion, no 
deformity.  Physical examination also revealed positive 
patellar grind on the right knee, but otherwise the knees 
were stable without effusion.  The diagnosis was right 
retropatellar pain syndrome.  

In his October 2005 notice of disagreement, the Veteran 
complained of constant pain and that his right knee 
occasionally comes out from beneath him.  

On July 2006 examination on behalf of VA, the Veteran 
complained of weakness, swelling, giving way, lack of 
endurance, and constant pain.  The pain is elicited by 
physical activity, and relieved by rest and medication 
(Motrin and vicodin).  The examiner noted there was no 
functional impairment resulting from the Veteran's right 
knee disability.  Physical examination revealed an antalgic 
gait.  The examiner noted the Veteran required the use of a 
cane for ambulation because of his knee pain.  There were 
signs of tenderness and with patellar glide.  Range of 
motion studies found: flexion to 140 degrees; extension to 0 
degrees.  Joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  Anterior and posterior 
cruciate ligaments stability test was within normal limits; 
medial and lateral collateral ligaments stability test was 
within normal limits; and medial and lateral meniscus test 
was within normal limits.  X-rays were within normal limits.  
The diagnosis was retropatellar pain syndrome with 
subjective knee pain and objectively pain with patellar 
glide, antalgic gait.  The effect of the condition (not 
specified to only the right knee, as the examination also 
included the Veteran's service-connected lumbar spine and 
hypertension disabilities) on the Veteran's usual occupation 
is painful walking and standing.  

On August 2008 VA examination, the Veteran complained of 
constant right knee pain; he denied flare-ups.  The Veteran 
reported weakness and a buckling sensation; he denied 
swelling, stiffness, and lack of endurance.  It was noted 
the Veteran did not require assistance with activities of 
daily living (ADL) with the right lower extremity, and that 
he does not use a brace.  Physical examination revealed no 
edema, effusion, weakness, redness, or heat; the right knee 
was nontender to the joint line or under the patella.  
Bilateral knee flexion was to 135 degrees, extension to 0 
degrees, with no crepitus with repetitive use.  There was no 
additional limitation of motion by pain, fatigue, weakness, 
or lack of endurance following repetitive use.  The examiner 
also found no abnormal movement or guarding of movement.  
Lachman, drawer, pivot, McMurray, valgus, varus, and grind 
tests were negative.  The diagnosis was right knee, stable 
joint, normal exam.  
Examinations have not shown right knee flexion to be limited 
to less than 135 degrees (even with limitation due to 
pain/on use considered).  Consequently, a compensable rating 
under Code 5260 is not warranted.  Furthermore, right knee 
extension has always been reported to 0 degrees.  
Consequently, a compensable rating under Code 5261 is not 
warranted.  When the evidence shows compensable limitation 
of both flexion and extension, two separate disability 
ratings may be assigned.  VAOPGCPREC 9-2004.  Since a 
compensable limitation of motion of both flexion and 
extension is not shown, separate ratings are not warranted.

While treatment records and examination reports show that 
the Veteran uses a cane, examinations have never shown more 
than slight lateral instability or subluxation.  Notably, 
there have been no objective findings of instability 
(although the June 2006 examiner found objective pain with 
patellar glide), only the Veteran's subjective complaints of 
the right knee giving way/buckling.  At any rate, more than 
slight subluxation or lateral instability is not shown at 
any point during the appeal period, and a rating in excess 
of 10 percent under Code 5257 would not be appropriate for 
the right knee.  

There is no evidence of arthritis shown by X-ray, ankylosis, 
dislocated semilunar cartilage/symptomatic removal of 
semilunar cartilage, or tibia and fibula impairment; 
consequently Codes 5003, 5010, 5256, 5258, 5259, 5262, do 
not apply.  

Consequently, the criteria for the next higher (20 percent) 
rating for the Veteran's right knee disability were not met 
for any distinct period of time during the appeal period.  
See Fenderson, 12 Vet. App. at 126.  In light of the 
foregoing, the Board must find that the preponderance of the 
evidence is against this claim, and that it must be denied.  

Extraschedular Consideration

The Board has also considered whether referral of these 
matters for extraschedular consideration is warranted.  
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate 
because it does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  Comparing the Veteran's 
symptomatology to the rating schedule criteria outlined 
above, the Board finds that all symptoms and associated 
impairment of the Veteran's lumbar spine, hypertension and 
right knee disabilities throughout the appeal period are 
encompassed by the rating schedule criteria, and that those 
criteria are therefore adequate; hence, referral for 
extraschedular consideration is not required.  Notably, the 
Veteran has been granted a total disability rating based on 
individual unemployability.  See Shinseki v. Rice, 22 Vet. 
App. 447 (2009).  




ORDER

A rating in excess of 40 percent for lumbar spine disability 
is denied.  

A rating in excess of 10 percent for hypertension is denied.  

A rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


